Case 2:20-cv-00652-SPC-MRM Document 25 Filed 10/14/20 Page 1 of 4 PageID 348




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

CRF BUILDING 600 LIMITED
PARTNERSHIP, a Maryland limited
partnership

               Plaintiff,

v.                                                   Case No.: 2:20-cv-652-FtM-38MRM

CHICO’S FAS, INC.,

               Defendant.
                                              /

                                            ORDER1

       Before the Court is Plaintiff CRF Building 600 Limited Partnership’s Motion

to Remand. (Doc. 16). Before Defendant Chico’s Fas, Inc. responded, the Court

ordered the parties to show cause why this case should not be remanded because

of the forum-defendant rule. (Doc. 18). Both parties have done so, and do not

oppose remand. (Doc. 21; Doc. 24).

       This is a lawsuit for eviction and money damages. Two months ago, CRF

Building sued Chico’s in the state court seeking eviction and money damages for

unpaid rent pursuant to commercial leases. Chico’s timely removed to this Court,

alleging diversity jurisdiction. (Doc. 1). But CRF Building moved to remand,




1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:20-cv-00652-SPC-MRM Document 25 Filed 10/14/20 Page 2 of 4 PageID 349




arguing the Court lacked jurisdiction because some members of CRF Building are

domiciled in Florida. (Doc. 16).

       Neither party, however, saw the fatal flaw in Chico’s removal: Defendant is

a Florida citizen.2 “A civil action otherwise removable solely on the basis of

jurisdiction under Section 1332(a) of this title may not be removed if any of

the…defendants is a citizen of the State in which such action is brought.” 28 U.S.C.

§ 1441(b)(2).      This is called the “forum-defendant rule”; it bars an at-home

defendant from removing the case if the defendant was served before removal. See,

e.g., Goodwin v. Reynolds, 757 F.3d 1216, 1220-21 (11th Cir. 2014); Jasper

Contractors, Inc. v. Progressive Prop. Ins., No. 2:19-cv-536-FtM-29NPM, 2019

WL 4126751, at * 1 (M.D. Fla. Aug. 30, 2019). Here, Chico’s is a Florida citizen who

was served before removal. Thus, the forum-defendant rule compels the Court to

remand the matter.

       Because neither party addressed the matter, the Court issued an order to

show cause on why the rule does not apply, allowing the parties a chance to weigh

in. (Doc. 18). Both parties agree the forum-defendant rule applies, and the case

should be remanded. (Doc. 21; Doc. 24). With the parties in agreement, the Court

will remand the case.




2Chico’s is a corporation organized and existing under the laws of Florida, with its principal place
of business in Florida.




                                                 2
Case 2:20-cv-00652-SPC-MRM Document 25 Filed 10/14/20 Page 3 of 4 PageID 350




       Finally, to the extent CRF Building seeks fees, the Motion is denied.3 When

“the removing party lacked an objectively reasonable basis for seeking removal,”

28 U.S.C. § 1447(c) allows a fee award. Martin v. Franklin Capital Corp., 546 U.S.

132, 141 (2005). But the award must be “just” and the decision to award fees is

within the Court’s discretion. Id. at 138-39; Diebel v. S.B. Trucking Co., 262

F.Supp.2d 1319, 1333-34 (M.D. Fla. 2003).              A remand based on the forum-

defendant rule can support an award of fees. Jasper, 2019 WL 4126751, at *2. Yet

the Court concludes it would be unjust to award fees when CRF Building failed to

identify the correct defect in removal and makes no argument for entitlement to

fees. The Court thus denies its request for fees.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff’s Motion to Remand to State Court (Doc. 16) is GRANTED only

          as to remand.

       2. The Clerk is DIRECTED to REMAND this case to the Circuit Court for

          the Twentieth Judicial Circuit in and for Lee County, Florida. The Clerk

          is DIRECTED to transmit a certified copy of this Order to the Clerk of

          that Court.

       3. The Clerk is DIRECTED to enter judgment, terminate any deadlines,

          deny any pending motions as moot, and close the file.



3The Local Rules require a request for fees to be made by separate motion after judgment. Fed.
R. Civ. P. 54(d)(2); Local Rule 4.18(a). Thus, fees could be denied on this basis alone.




                                              3
Case 2:20-cv-00652-SPC-MRM Document 25 Filed 10/14/20 Page 4 of 4 PageID 351




      DONE and ORDERED in Fort Myers, Florida on October 14, 2020.




Copies: All Parties of Record




                                     4
